     Case 3:19-cv-02454-MMA-MSB Document 18 Filed 05/11/20 PageID.158 Page 1 of 3

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    TY STEWART, individually and on behalf of           Case No.: 19cv2454-MMA (MSB)
      all other similarly situated, et al.,
12
                                        Plaintiffs,       ORDER:
13
      v.                                                  (1) CONVERTING EARLY NEUTRAL
14
                                                          EVALUATION CONFERENCE AND CASE
      KODIAK CAKES, LLC,
15                                                        MANAGEMENT CONFERENCE TO
                                       Defendant.         TELEPHONIC CONFERENCES
16
17                                                        AND
18
                                                          (2) ISSUING UPDATED PROCEDURES
19
20
21          On March 12, 2020, the Court continued the Early Neutral Evaluation (“ENE”) and
22    Case Management Conference (“CMC”) in this matter to May 27, 2020, at 9:30 a.m.
23    (ECF No. 14.) Earlier orders required personal attendance of all parties, party
24    representatives, including claims adjusters for insured defendants, and the primary
25    attorney(s) responsible for the litigation. (See ECF No. 10 at 1-2.)
26          On March 23, 2020, Chief Judge Larry A. Burns issued an Order in response to the
27    COVID-19 public emergency (“CJO #18-A”), which, among other things, provides the
28    following:
                                                      1
                                                                                19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 18 Filed 05/11/20 PageID.159 Page 2 of 3

1            In civil cases, the personal appearance of counsel, parties, witnesses, or
             other non-court personnel at proceedings, hearings, or conferences is
2
             excused, unless they are ordered to appear in person by a judicial officer
3            after the date this Order is signed. With the exception of jury trials, judges
             will retain discretion to schedule and hold proceedings, hearings, and
4
             conferences telephonically or by video conferencing, as permitted by law.
5
6     (See CJO #18-A at ¶ 4B.)
7            Accordingly, the Court MODIFIES the ENE and CMC to be telephonic for all
8     attendees. To facilitate this modification, the Court hereby ORDERS as follows:
9            1.    Counsel and parties or client representatives with full settlement authority
10    for each party must be immediately available by telephone between the hours of
11    9:30 a.m. and 12:30 p.m. on May 27, 2020.
12           2.    Throughout this window of time, the Court will initiate separate,
13    confidential calls with Plaintiff and Defendants, respectively. Each party must provide
14    the Court with a single phone number to use to initiate these calls, with both counsel
15    and parties or representatives already conferenced in and ready to engage in settlement
16    discussions. Counsel must contact the Court at efile_berg@casd.uscourts.gov no later
17    than May 25, 2020, by 5:00 p.m. to provide each party’s preferred phone number for
18    the ENE and CMC, and any other necessary call-in information for the Court (i.e.,
19    conference line passcodes).
20           3.    All participants shall be prepared to devote their full attention to this
21    proceeding as if they were attending in person.
22           4.    If the case does not settle through the telephonic ENE process, the Court
23    will hold the CMC on its chambers teleconference line at (888) 363-4734 after
24    concluding the ENE calls. If and when the Court determines settlement is not possible,
25    the Court will notify counsel for each side to call in to the teleconference line for the
26    CMC at the appropriate time. Counsel must use the access code 3019297 to join the
27    CMC.
28    ///
                                                    2
                                                                                  19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 18 Filed 05/11/20 PageID.160 Page 3 of 3

1           5.    All procedures and requirements set forth in the Court’s Order Setting ENE
2     and CMC, (ECF No. 10), remain in effect, except as explicitly modified by this order.
3           IT IS SO ORDERED.
4     Dated: May 11, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                19cv2454-MMA (MSB)
